Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action in response to application 16/221,579 filed on December 16, 2018. Claim(s) 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim(s) 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 9 and 19 recite “…synchronize the new proposal data packets and the updated proposal data packets with the one or more memory resources.” However, Claim(s) 10 and 20 that depend upon Claim(s) 9 and 19, recite “…transmit a failure notification to each of the plurality of local computing devices….that fail to synchronize.” In this case it is unclear as to how the data packets can sync, as in Claim(s) 9 and 19, and also fail, as in Claim(s) 10 and 20.  Applicant’s specification seems to point that the syncing process may occur to the proposal data packets, and if an error is detected then a failure notification will be provided, see applicant’s specification paragraph(s) 0069-0070.  But, as currently claimed the data packets must sync, as claimed in Claim(s) 9 and 19 and fail, as claimed in Claim(s) 10 and 20. Therefore, Claim(s) 9-10 and 19-20 are indefinite. Examiner, further, notes that Dependent Claim(s) 10 and 20 are also rejected based on their dependence upon Dependent Claim(s) 9 and 19.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A Prong 1: Independent Claim(s) 1 and 11, are similar to an entity receiving a moving request from a user, which, the entity will then determine a moving cost quote based on the user’s moving request requirements. Independent Claim(s) 1 and 11, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles (e.g., placing a moving request based on relocation information); commercial or legal interactions (e.g., processing relocation request for a moving request); and/or managing personal behavior or relationships or interactions between people. Independent Claim(s) 1 and 11, recite(s) “generating one or more proposal requests for relocation quotes comprising at least one price estimate, wherein each proposal request is stored as a proposal data packet that generated the proposal request,” “a synchronized data packets received,” “inventory data and inventory pricing data wherein the inventory data is associated with inventory pricing,” “materials data and materials pricing data, wherein the materials data is associated with materials pricing,” “a plurality of labor classifications and labor pricing, wherein the plurality of labor classifications is associated with the labor pricing,” “communicate,” “receive a first proposal data packet,” “identify from the first proposal data packet a first proposal request for a first relocation quote, wherein the first proposal request comprises at least a first customer, a first origin, a first destination, a requested move date, and an estimated inventory,” “associate an estimated move plan with the first proposal data packet, where in the estimate move plan is based on one or more the first origin, the first destination, the requested move date, and the estimated inventory,” “access,” “associate the estimated move plan with a first set of labor classifications, a first set of materials, and a first set of Independent Claim(s) 1 and 11, are merely methods of organizing human activity when the claims are similar to an entity receiving moving request information from a customer, which, the entity will then determine a price for the relocation based on the customer requirements and then generate a quote based on the requested move information because the claims encompass an entity that is merely processing moving information and creating a cost proposal for an relocation agreement thus the claims fall into the idea of business relations a commercial interaction that is a part of the abstract idea of certain methods of organizing human activity. The mere recitation of generic computer components (Claim 1: a local computing devices, internet computer network, a memory, a proposal data packet database, an inventory database, a materials database, a labor database, a memory resource, and a remote server; and Claim 11: a local computing device, an internet Independent Claim(s) 1 and 11, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim(s) 1 and 11, as a whole describes how to generally “apply,” the concept(s) of “generating,” “communicating,” “receiving,” “identifying,” “associating,” “accessing,” “aggregating,” and “creating,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a local computing devices, internet computer network, a memory, a proposal data packet database, an inventory database, a materials database, a labor database, a memory resource, and a remote server; and Claim 11: a local computing device, an internet computer network, a computer network, a memory resource). Examiner, notes that a local computing devices, an internet computer network, a memory resource, a proposal data packet database, an inventory database, a materials database, a labor database, a memory resource, and a remote server, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and storing information which is no more than “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2-8 and 12-18: The various metrics of Claim(s) 2-8 and 12-18 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1 and 11, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 9 and 19: The additional limitation(s) of “communicating,” “identifying,” “identifying,” “synchronizing,” is further directed to a method of organizing human activity, as the limitation is also directed to a method of managing interactions between people, as described in Claim(s) 1 and 11, respectively, above. The proposal database, remote server, internet computer network, local computing devices, and memory Ultramercial, where the court found consulting and updating an activity log was mere data gathering a form of insignificant extra-solution activity. Furthermore, the additional element ‘remote server,’ is well-understood, routine, and conventional. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer functions. Here, the applicant has provided that the remote server is able to communicate with a database and other devices through a network. (See, applicant’s specification 0056). Also see, determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). For the reasons described above with respect to Claim(s) 9 and 19 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 10 and 20: The additional limitation(s) of “transmitting,” is further directed to a method of organizing human activity, as the limitation is also directed to a method of managing interactions between people, as described in Claim(s) 1 and 11, respectively, above. The remote server and local computing devices, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer and well-understood, routine, and conventional computer components. The recitation of “transmitting a failure notification with one or more new proposal data packets and updated proposal data packets that fail to synchronize,” merely amounts to mere data gathering, which, is a form of insignificant extra-solution activity. This case is similar to, In re Brown, where the court found cutting hair after first determining the hair style was mere insignificant application a form of insignificant extra-solution activity. Furthermore, the additional element ‘remote server,’ is well-understood, routine, and conventional. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer functions. Here, the applicant has provided that the remote server is able to communicate with a database and other devices through a network. (See, applicant’s specification 0056). Also see, determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). For the reasons described above with respect to Claim(s) 10 and 20 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
dependent claim(s) 2-10 and 12-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), extra-solution activity, and well-understood, routine, and conventional, which, do not provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 9-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2013/0132295) in view of Xie (US 2009/0187622).
	Regarding Claim 1, Horowitz et al., teaches a system for estimating relocations comprising: 
A plurality of local computing devices couplable to an internet computer network. (Paragraph(s) 0023-0024 and 0028)(Horowitz et al. teaches one or more devices, which, allow a user to input data related to a moving request. Horowitz et al., further, teaches that the computing devices are able to communicate with the apparatus and databases via an internet protocol network)
Wherein each of the plurality of local computing devices generates one or more proposal requests for relocation quotes comprising at least one price estimate. (Paragraph(s) 0023 and 0029)(Horowitz et al. teaches one or more devices (e.g., collectively referred to as device 12) are able to input moving data via an interface. Horowitz et al., further, teaches that the system will also display a plurality of cost estimates or quotes to the user(s) based on the cost data and the user input data) 
Wherein each proposal request is stored as a proposal data packet on a local computing device that generated the proposal request. (Paragraph 0025)(Horowitz et al. teaches that one or more devices (e.g., collectively referred to as device 12) includes a memory, which, the memory stores the users moving input information)  
One or more memory resources comprising: (Paragraph 0023)(Horowitz et al. teaches the system includes one or more databases (i.e., memory resources))
A proposal data packet database comprising
An inventory database comprising inventory data and inventory pricing data, wherein the inventory data is associated with inventory pricing. (Paragraph 0027)(Horowitz et al. teaches one or more databases. Horowitz et al., further, teaches that one of the databases can include cost values that correspond to the items and items weight such as furniture (i.e., inventory))
A materials database comprising
A labor database comprising a plurality of labor classifications and labor pricing, wherein the plurality of labor classifications is associated with the labor pricing. (Paragraph 0027 and 0029)(Horowitz et al. teaches that the system will determine the number of movers or size of the moving team needed to relocate the items and an estimated time needed to relocate each item, which, an hourly rate of the number of movers and the estimated time will be used to calculate the moving cost. Horowitz, further, teaches that cost data relates to time, which, that cost is stored in one or more of the databases)
A remote server coupled to the one or more memory resources and an internet computer network. (Paragraph 0026 and 0028)(Horowitz et al. teaches an apparatus (i.e., server) that includes a processor, which, the apparatus is able to communicate with the database (i.e., one or more 
Wherein the remote server is configured to: 
Communicate with a first local computing device. (Paragraph 0029); and (Claim 1)(Horowitz et al. teaches that the apparatus (i.e., server) is able to communicate with a device via an network to receive user input data. Examiner, respectfully, notes that the user device will be provided with an interface by the apparatus in order for the user to input moving information) 
Wherein the first local computing device comprises one of the plurality of local computing devices. (Paragraph(s) 0023 and 0029)(Horowitz et al. teaches one or more devices (e.g., collectively referred to as device 12) are able to input moving data via an interface. Examiner, respectfully, notes that the system will provide a moving request interface to at least one of the devices, see Claim 1)
Wherein a communication occurs when the first local computing device is coupled to the internet computer network. (Paragraph 0024 and 0028)(Horowitz et al. teaches that the device includes one or more transmitters and one or more receivers, which, the device is able to communicate with the apparatus and/or database via the network to provide moving information. Examiner, notes, that he network connection can be an IP network, wireless 
Receive a first proposal data packet from the first local computing device. (Paragraph(s) 0039, 0041, and 0044)(Horowitz et al. teaches that a user via a device (i.e., local computing device) can transmit location, material, and inventory information (i.e., first proposal data packet) to an apparatus and/or database. Further, teaches that this information is sent via an IP protocol network. Examiner, respectfully, notes that internet protocol can be used to route packets of data to the their destination)  
Identify from the first proposal data packet a first proposal request for a first relocation quote. (Paragraph 0044)(Horowitz et al. teaches that after the user sends the information to an apparatus and/or database then the system will provide the user with a determined total moving cost based on the location cost, total carrier assistance cost, and inventory cost) 
Wherein the first proposal request comprises at least a first customer, a first origin, a first destination, a requested move date, and an estimated inventory. (Paragraph(s) 0029-0030 and 0035); and (Fig(s). 1, 2, and 6)(Horowitz et al. teaches that a user is able to provide their name, telephone, and email address (i.e., a first customer information). Horowitz et al., further, teaches that the user is able to provide pick-up information (i.e., first origin). Horowitz et 
Associate an estimated move plan with the first proposal data packet. (Paragraph 0039, 0041, and 0044); and (Fig(s). 3 and 5-6)(Horowitz et al. teaches that a user can input location data, destination data, packing boxes data, and furniture information. The system will provide the user with different interfaces to provide this information to the apparatus and/or database (i.e., estimated move plan)) 
Wherein the estimate move plan is based on one or more the first origin, the first destination, the requested move date, and the estimated inventory.  (Paragraph 0039, 0041, and 0044 )(Fig. 3, and 5-6)(Horowitz et al. teaches the user is able to provide move data (i.e., estimate move plan) to an interface. The user can provide pick-up location (i.e., first origin), a delivery location (i.e., first destination), a requested loading date (i.e., requested move date), and the amount of furniture that needs to be moved)
Access the one or more memory resources. (Paragraph(s) 0045 and 0047)(Horowitz et al. teaches that cost information can be retrieved through a database (i.e., one or more memory resources), as taught in paragraph(s) 0045 and 0047) 
Associate the estimated move plan with a first set of labor classifications, a first set of materials, and a first set of inventory.  (Paragraph 0038); and (Fig. 7)(Horowitz et al. teaches a summary of the relocation request is based on the amount of furniture items and boxes as well as the amount of movers and truck types for the origin and destination locations. Examiner, respectfully, notes that the relocation summary is associated with the inputted information by the user, which, includes the number of boxes, furniture, and movers)  
Aggregate a first set of labor pricing data associated with the first set of labor classifications, a first set of materials pricing associated with the first set of materials, a first set of inventory pricing associated with the estimated inventory cost, and a first set of location pricing associated with one or more the first origin, the first destination, and the requested move date. (Paragraph(s) 0034-0035, 0037-0039); and (Fig(s). 3 and 5-7)(Horowitz et al. teaches the system is able to take into account the hourly rate for the movers (i.e., labor pricing data) and the number of required movers (i.e., labor classifications), as taught by Fig. 7 and Paragraph 0037. Horowitz et al., further, teaches determining a total packing charge (i.e., materials pricing), which, consist of the amount of boxes needed to be unpacked and packed by the carriers (i.e., first set of materials), as taught in Paragraph(s) 0034 and Fig. 5. The system 
Create a first proposal estimating a first relocation quote based on the first set of labor pricing data, the first set of inventory pricing, first set of materials pricing, and the first set of location pricing data.  (Paragraph(s) 0038, 0041, and 0044); and (Fig. 7)(Horowitz et al. teaches the system can compute a total moving charge plus tax as taught in Fig. 7, $2186, (i.e., quote),  which, the cost will be based on the calculated cost for carrier assistance for packing and/or unpacking (i.e., first set of labor pricing data), the total packing cost (i.e., first set of materials pricing), the total inventory cost (i.e., first set of inventory pricing), and cost associated with location information (i.e., first set of location pricing data))

	But, Xie in the analogous art of syncing data packets, teaches synchronized data packets.  (Paragraph(s) 0112-0116)(Xie teaches that a client can send a data packet to a server. The server will then determine if the server is able to sync the data packet of the user. If it is determined that the data packet can be synced then the server will accept the data packet request. Xie, further, teaches that the server will then send the client the data link and sync data, which, will then allow the client to modify the corresponding data. The client will then resend the data to the synchronization server. Examiner, respectfully, notes that the data information can be retrieved from a database, as taught in paragraph 0059)	
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining a quote based 

	Regarding Claim 4, Horowitz et al./Xie, teaches all the limitations as applied to Claim 1 and wherein the remote server is further configured to generate a work order based on the first relocation quote and the estimated move plan. (Paragraph 0037-0038); and (Fig. 3 and 5-7)(Horowitz et al. teaches that a printable estimate sheet can be generated by the apparatus and/or database. This estimate sheet can include the quote (i.e., first relocation quote) along with information inputted by the user such as location, packing material, logistic information, and furniture information (i.e., estimated move plan). Examiner, respectfully, notes that this estimate sheet includes the terms and conditions for the move)

	Regarding Claim 5, Horowitz et al./Xie, teaches all the limitations as applied to Claim 1 and wherein the estimated move plan is received from the first local computing device.  (Paragraph(s) 0030 and 0033-0035); and (Fig. 7)(Horowitz et al. teaches that a user, via a device (i.e., local computing device), is able to provide the apparatus with relocation request information. This information can consist of pick-up location (i.e., first 

	Regarding Claim 6, Horowitz et al./Xie, teaches all the limitations as applied to Claim 1 and where the remote server is further configured to generate the estimated move plan. (Paragraph(s) 0030 and 0034-0035); and (Fig. 3 and 5-6)(Horowitz et al. teaches that the apparatus (i.e., server) may provide the user with an interface that includes various pages. The second web page provided to the user can consist of the location information, the fourth web page can consist of carrier assistance information (e.g., amount of boxes and movers), and the fifth web page can consist of the amount furniture that needs to be relocated. Examiner, notes, that the apparatus will generate these web pages for the user to input the relocation data (i.e., generate the estimated move plan)) 

	Regarding Claim 7, Horowitz et al./Xie, teaches all the limitations as applied to Claim 1 and 
Wherein the remote server is further configured to associate the estimated move plan with a first set of logistical data. (Paragraph 0037)(Horowitz et al. teaches a logistics section, which, indicates the load time and travel time for the move (i.e., logistical data). The system will also provide hourly rates for the move based on the information (i.e., logistical pricing data). Horowitz et al., further, teaches a logistics section that will take into 
Wherein the estimated move plan is further based on the first set of logistical data. (Paragraphs(s) 0037-0038)(Horowitz et al. teaches that the system can use the logistics section to create a webpage that summarizes the customers’ move and cost)

	Regarding Claim 9, Horowitz et al./Xie, teaches all the limitations as applied to Claim 1 and wherein one or more memory sources further comprise a proposal database, wherein the remote server is further configured to: 
Communicate with each of the plurality of local computing devices. (Paragraph 0023-0024 and 0029); and (Claim 1)(Horowitz et al. teaches that the apparatus (i.e., server) is able to communicate with one or more user device(s) via an network to receive user input data. Examiner, respectfully, notes that the user device will be provided with an interface by the apparatus in order for the user to input moving information)
Wherein a communication occurs when each computing device is coupled to the internet computer network. (Paragraph 0024 and 0028)(Horowitz et al. teaches that the apparatus is able to 
Identify new proposal data packets stored on one or more of the plurality of local computing devices, wherein new proposal data packets comprise new proposal requests. (Paragraph(s) 0039, 0041, and 0044)(Horowitz et al. teaches that a user via a device (i.e., local computing device) can transmit location, material, and inventory information to an apparatus and/or database. Further, teaches that this information is sent via an IP protocol network. Examiner, respectfully, notes that internet protocol can be used to route packets of data to its destination. Examiner, further, notes that the user data can be stored on the user’s device, see paragraph 0027)
Identify updated proposal data packets stored on one or more of the plurality of local computing devices, wherein updated proposal data packets comprise updated proposal requests. (Paragraph(s) 0034 and 0037)(Horowitz et al. teaches that a user is able to change and/or modify their relocation request. Horowitz et al., further, teaches that the user is able to modify (i.e., updated proposal request) the location and/or number of boxes needed)


	But, Xie in the analogous art of syncing data packets, teaches synchronize the new proposal data packets and the updated proposal data packets with the one or more memory resources.  (Paragraph(s) 0112-0116)(Xie teaches that a client can send a data packet to a server. The server will then determine if the server is able to sync the data packet of the user. If it is determined that the data packet can be synced then the server will accept the data packet request. Xie, further, teaches that the server will then send the client the data link and sync data, which, will then allow the client to modify the corresponding data. The client will then resend the data to the synchronization server. Examiner, respectfully, notes that the data link information can be retrieved from a database, which, will be provided to the client via email, as taught in paragraph 0059)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining a quote based on receiving moving data of a customer of Horowitz et al., by incorporating the teachings of an application server that is able to receive new data information and modified data information, which, the server will then sync the data of Xie, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference 

	Regarding Claim 10, Horowitz et al./Xie, teaches all the limitations as applied to Claim 9.
	However, Horowitz et al., do not explicitly teach wherein the remote server is further configured to transmit a failure notification to each of the plurality of local computing devices with one or more new proposal data packets and updated proposal data packets that fail to synchronize.
	But, Xie in the analogous art of syncing data packets, teaches wherein the remote server is further configured to transmit a failure notification to each of the plurality of local computing devices with one or more new proposal data packets and updated proposal data packets that fail to synchronize. (Paragraph 0112-0113)(Xie teaches that a client can send a data packet request to a server. The server will then determine if the server is able to sync the data packet of the user. If the server determines that the data packets cannot be accepted then the server will send a response message to the client indicating that the data synchronization request is not accepted (i.e., failure notification) and then terminate the procedure)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining a quote based on receiving moving data of a customer of Horowitz et al., by incorporating the teachings of an application server that is able to determine if data can be synced and providing a message to the client of Xie, since the claimed invention is merely providing 

	Regarding Claim 11, Horowitz et al./Xie, teaches a method for estimating relocations comprising the method steps of: 
Communicating with a first local computing device, wherein the first local computing device comprises one of a plurality of local computing devices couplable to an internet computer network. (See, relevant rejection of Claim 1(a))
Wherein each of the plurality of local computing devices generates one or more proposal request for relocation quotes comprising at least one price estimate. (See, relevant rejection of Claim 1(b))
Wherein each proposal request is stored as a proposal data packet on a local computing device that generated the proposal request. (See, relevant rejection of Claim 1(c))
Wherein the communication occurs when the first local computing device is coupled to a computer network. (See, relevant rejection of Claim 1(f)(c)) 
Receiving a first proposal data packet from the first local computing device. (See, relevant rejection of Claim 1(f)(d)
Identifying from the first proposal data packet a first proposal request for a first relocation quote. (See, relevant rejection of Claim 1(f)(e))
Wherein the first proposal request comprises at least a first customer, a first origin, a first destination, a requested move date, and an estimated inventory. (See, relevant rejection of Claim 1(f)(f))
Associating an estimated move plan with the first proposal data packet. (See, relevant rejection of Claim 1(f)(g))
Wherein the estimate move plan is based on one or more the first origin, the first destination, the requested move date, and the estimated inventory. (See, relevant rejection of Claim 1(f)(h))
Accessing one or more memory resources. (See, relevant rejection of Claim 1(f)(i))
Associating the estimated move plan with a first set of labor classifications, a first set of materials, and a first set of inventory. (See, relevant rejection of Claim 1(f)(j))
Aggregating a first set of labor pricing data associated with the first set of labor classifications, a first set of materials pricing associated with the first set of materials, a first set of inventory pricing associated with the estimated inventory, and a first set of location pricing associated with one or more the first origin, the first destination, and the requested move date. (See, relevant rejection of Claim 1(f)(k))
Creating a first proposal estimating a first relocation quote based on the first set of labor pricing, the first set of inventory pricing, first set of Claim 1(f)(l)) 

	Regarding Claim 12, Horowitz et al./Xie, teaches all the limitations as applied to Claim 11 and wherein the method steps further comprise: generating a work order based on the first relocation quote and the estimated move plan. (See, relevant rejection(s) of Claim(s) 4 and 11) 

	Regarding Claim 13, Horowitz et al./Xie, teaches all the limitations as applied to Claim 11 and wherein the estimated move plan is received from the first local computing device. (See, relevant rejection(s) of Claim(s) 5 and 11)

	Regarding Claim 14, Horowitz et al./Xie, teaches all the limitations as applied to Claim 11 and wherein the method steps further comprise: generating the estimated move plan. (See, relevant rejection(s) of Claim(s) 6 and 11)
	
	Regarding Claim 15, Horowitz et al./Xie, teaches all the limitations as applied to Claim 11 and wherein one or more memory resources comprise one or more of: 
A proposal data packet database comprising synchronized data packets received from the plurality of local computing devices. (See, relevant rejection(s) of Claim(s) 1(d)(a) and 11
An inventory database comprising inventory data and inventory pricing data, wherein the inventory data is associated with inventory pricing. (See, relevant rejection(s) of Claim(s) 1(d)(b) and 11)
A materials database comprising materials data and materials pricing data, wherein the materials data is associated with materials pricing. (See, relevant rejection(s) of Claim(s) 1(d)(c) and 11)
A labor database comprising a plurality of labor classifications and labor pricing, wherein the plurality of labor classifications is associated with the labor pricing. (See, relevant rejection(s) of Claim(s) 1(d)(d) and 11)

	Regarding Claim 18, Horowitz et al./Xie, teaches all the limitations as applied to Claim 15 and 
Associating the estimated move plan with a first set of logistical data. (See, relevant rejection(s) of Claim(s) 7(b) and 15)
Wherein the estimated move plan is further based on the first set of logistical data. (See, relevant rejection(s) of Claim(s) 7(a) and 15)

	Regarding Claim 19, Horowitz et al./Xie, teaches all the limitations as applied to Claim 15 and wherein the method steps further comprise:
Communicating with each of the plurality of local computing devices. (See, relevant rejection(s) of Claim(s) 9(a) and 15
Wherein the communication occurs when each computing device is couple d to the computer network. (See, relevant rejection(s) of Claim(s) 9(b) and 15)
Identifying new proposal data packets stored on one or more of the plurality of local computing devices, wherein new proposal data packets comprise new proposal requests. (See, relevant rejection(s) of Claim(s) 9(c) and 15)
Identifying updated proposal data packets stored on or more of the plurality of local computing devices, wherein updated proposal data packets comprise updated proposal requests. (See, relevant rejection(s) of Claim(s) 9(d) and 15)
Synchronize the new proposal data packets and the updated proposal data packets with the one or more memory resources. (See, relevant rejection(s) of Claim(s) 9(e) and 15)

	Regarding Claim 20, Horowitz et al./Xie, teaches all the limitations as applied to Claim 19 and wherein the method steps further comprise: transmitting a failure notification to each of the plurality of local computing devices with one or more new proposal data packets and updated proposal data packets that fail to synchronize. (See, relevant rejection(s) of Claim(s) 10 and 15)


Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2013/0132295) in view of Xie (US 2009/0187622) and further in view of Srinivasan (US 2005/0004805).
Regarding Claim 2, Horowitz et al./Xie, teaches all the limitations as applied to Claim 1 and wherein one or more the inventory database, labor database, or materials database 
With respect to the above limitation: while Horowitz et al. one or more databases, which, one of those databases are able to store cost information that relate to the number of movers and the hourly rates for those movers. However, Horowitz et al. and Xie, do not explicitly teach that the database is based on predictive data that is related to prior moves. 
But, Srinivasan in the analogous art of moving and storage, teaches database is based at least in part on a predictive data set related to a plurality of prior executed moves. (Paragraph(s) 0037-0038 and 0040)(Srinivasan teaches that customer information can be stored in a database and the moving help website will retrieve the customer information from the database, which, the system will then determine based on prior history the amount of man hours needed to unload a certain 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that will determine an estimated relocation cost based assessing one or more databases of Horowitz et al. and an application server that is able to receive data information of Xie, by incorporating the teachings of a system that can access a database to determine the amount of man hours needed to unload a certain size truck based on prior history of Srinivasan, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help executing a move for a customer by reducing the time and effort t involved in entering data and planning. (Srinivasan: Paragraph 0033)

	Regarding Claim 16, Horowitz et al./Xie/Srinivasan, teaches all the limitations as applied to Claim 15 and wherein one or more the inventory database, labor database, or materials database is based at least in part on a predictive data set related to a plurality of prior executed moves. (See, relevant rejection(s) of Claim(s) 2 and 15)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2013/0132295) in view of Xie (US 2009/0187622) and further in view of Van Cleave et al. (US 7,707,049).
Regarding Claim 3, Horowitz et al./Xie, teaches all the limitations as applied to Claim 1 and wherein the remote server is further configured to 
	With respect to the above limitation: while Horowitz et al. teaches an apparats that includes an interface module for providing customer with access to a moving website. However, Horowitz et al. and Xie, do not explicitly teach a server that’s interfaced with an external customer management system.
	But, Van Cleave et al. in the analogous art of providing quotes to customers, teaches a server configured to logically interface with an external customer management system.  (Column 3, Lines 36-50); and (Column 4, Lines 18-23 and 49-51)(Van Cleave et al. teaches an application server that consist of various components such as the mainframe system software (i.e., interface). Van Cleave et al., further, teaches that an external rules management system (i.e., external customer management system) is in conjunction with the server via the mainframe system. Examiner, respectfully, notes that this system provides accurate quotes to a customer upon request)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining a quote for moving using an apparatus of Horowitz et al. and an application server that is able to receive data information of Xie, by incorporating the teachings of an application server that is connected with an external management system of Van Cleave et al., since the 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2013/0132295) in view of Xie (US 2009/0187622), as applied to Claim 7, and further in view of Syed et al. (US 2019/0180209).
	Regarding Claim 8, Horowitz et al./Xie, teaches all the limitations as applied to Claim 7 and 
Logistical data and logistical pricing data. (Paragraph 0037)(Horowitz et al. teaches a logistics section, which, indicates the load time and travel time for the move (i.e., logistical data). The system will also provide hourly rates for the move based on the information (i.e., logistical pricing data))
Wherein the logistical data is associated with logistical pricing. (Paragraph 0037)(Horowitz et al. teaches that the pricing for the logistics section is indicated based on the load time, travel time, number of movers, and truck type) 
Wherein the remote server is further configured to aggregate a first set of logistical pricing associated with the first set of logistical data. (Paragraph 0037-0038)(Horowitz et al. teaches a logistics section that will take into 
Where in the first relocation quote is further based on the first set of logistical pricing. (Paragraph 0038)(Horowitz et al. teaches that the apparatus will generate a cost estimate to the user based on the user inputs and the logistics section information. Horowitz et al., further, teaches that the logistics section information will be included in the estimated cost summary section, which, the cost will be displayed to the user for the moving relocation request) 
	With respect to the above limitations: while Horowitz et al. teaches a system that is able to determine logistic information for a move and hourly rates for those conditions, which, the logistic information will be taken into account when providing the customer with an estimated relocation cost. Horowitz et al., also, teaches multiple databases that can store various information. However, Horowitz et al. and Xie, do not explicitly teach a logistics database. 
	But, Syed et al. in the analogous art of determining a cost estimation for a move, teaches wherein the one or more memory resources further comprise a logistical database. (Paragraph 0069-0070)(Syed et al. teaches a database that can store logistical data. This logistical data can consist of load time, travel time, number of required movers, and hourly rate for movers, vehicle type and hourly vehicle rates. Syed et al., also, teaches that the logistical data can consist of load time, travel time, number 
 It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that will determine an estimated relocation cost based on logistic information of Horowitz et al. and an application server that is able to receive data packet information from a user of Xie, by incorporating the teachings of a database that can store logistic information in order to manipulate the relocation cost of Syed et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a moving company increase the estimated relocation cost by better utilize moving vehicles and employees for various moves in . (Syed et al.: Paragraph 0072 and 0088)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2013/0132295) in view of Xie (US 2009/0187622) and Srinivasan (US 2005/0004805), as applied to Claim 16, and further in view of Syed et al. (US 2019/0180209).
	Regarding Claim 17, Horowitz et al./Xie/Srinivasan/Syed et al., teaches all the limitations as applied to Claim 16 and wherein the one or more memory resources further comprise a logistical database comprising:
Logistical data and logistical pricing data.  (See, relevant rejection(s) of Claim(s) 8(a) and 16)
Wherein the logistical data is associated with logistical pricing.  (See, relevant rejection(s) of Claim(s) 8(b) and 16)
Wherein the method steps further comprise:
Aggregate a first set of logistical pricing associated with the first set of logistical data. (See, relevant rejection(s) of Claim(s) 8(c) and 16) 
Where in the first relocation quote is further based on the first set of logistical pricing. (See, relevant rejection(s) of Claim(s) 8(d) and 16)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (JP2005352763A). Suzuki teaches  a moving estimation system that takes into account user input information such as the number of packing materials, moving date and time, origin and destination address, and the work associated with the move. Suzuki, further, teaches that the system will take this information to then compute a moving quote that will be transmitted to the user’s terminal, as taught in paragraph(s) 0015-0016, 0022, 024, and 0034. 
Avisror et al. (US 2009/0259565). Avisror et al. teaches a system for a customer requesting moving and transport information via an webpage. The customer can enter move information such as location, dates, packing information, and item information in order to receive a free online moving quote. 
Marolli (US 2019/0034865). Marolli teaches a user is able to provide the number of items, inventory volume, relocation area, origin, relocation origin, and relocation type to a moving system. The system will then use a predictive relocation area against one or more future user selections associated with an actual relocation area. Marolli, further, teaches that the system can compute the cost of relocating based on the inventory measurements and other inputted data by the user, such location, type of move, and materials needed. 
Burlin (US 2014/0337157). Burlin teaches a consumer is able to provide the system with details regarding their move, which, the system will provide a moving quote to the user for the move. Burlin, further, teaches that the system is able calculate and adjust the quote based on moving dates, distance, hourly rates, inventory list, weight, and move type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628